NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The closest prior art of record, U.S. PGPub 20150317589 (hereinafter “Anderson”) and U.S. PGPub 20160258361 to (hereinafter “Tiwari”) are directed to a method and apparatus for  relates to techniques for management of distribution facilities including forecasting energy usage, vehicle recharge schedules, chargers (Electrical Vehicle Supply Equipment (EVSE)), and associated electric load to improve the efficiency of personnel and equipment and enhance Electric Delivery Vehicle (EDV) recharge schedules. Furthermore, the disclosed subject matter relates to techniques for management of office buildings including forecasting steam consumption usage and electric load usage to improve efficiency of personnel and equipment. Moreover, the disclosed subject matter relates to techniques for forecasting package volume of businesses to improve efficiency of personnel and equipment. With respect to Independent claim 1 Anderson and Tiwari collectively teach dividing historical power load data D of a power system with a data length of T into a first data set D, with a first data length T and a second data set D2 with a second data length T2 at a preset ratio; performing bootstrap sampling on the first data set D1 , to generate M training data sets, 
    PNG
    media_image1.png
    29
    260
    media_image1.png
    Greyscale

training a neural network quantile regression model, a random forest quantile regression model and a gradient boosting regression tree regression model for the M training data sets Dii,D2 ,---Dim,---DiM respectively, to obtain K=3M q-quantile forecasting models, wherein q is one of a preset set of values ranging between 0 and 1; establishing an optimization model with an objective function for minimizing the quantile loss for the second data set D2 by using the K=3M q-quantile forecasting models, determining a weight for each of the quantile regression models, to calculate a load ensemble forecasting model corresponding to the q-quantile; and repeating the step of obtaining quantile forecasting models and the step of calculating a load ensemble forecasting model by traversing the preset set of values of q , to obtain a power load ensemble forecasting model with respect to different quantiles q for predicting the power load in the power system. However, with respect to independent claim 1, Anderson and Tiwari, and the other references of record taken alone or in combination neither anticipate nor render obvious the above subject matter when taken in combination with the limitations of wherein the step of obtaining quantile forecasting models comprises: Page 2 of 14Appl. No. 17/118,922Attorney Docket No. 075559.10153 Office Action Response for each training data set D1" of the M training data sets D1,D2,--- D,, ,-- Dj, constructing an input Xit and an output y, for the neural network quantile regression model, the random forest quantile regression model and the gradient boosting regression tree quantile regression model, respectively: 
    PNG
    media_image2.png
    95
    446
    media_image2.png
    Greyscale
 where H represents a number of time periods in one day, h represents the time period in which the power load is to be predicted and h = 1, 2, ..., H W represents a type of the day on which the power load is to be predicted, with W =1 indicating a working day and W =0 indicating a nonworking day; and dt represents a power load value in the tth time period and t = 1, 2, ..., T1 performing optimization training on a q-quantile neural network regression model g1,',q , a q-quantile random forest regression model '2,",q , and a q-quantile gradient boosting regression tree regression model 93,-,q according to the input X, and the output y1,, respectively, to obtain parameters 1', ',q and 3° q for the three q-quantile forecasting models, wherein the optimization training is performed according to the following expressions:  
    PNG
    media_image3.png
    160
    291
    media_image3.png
    Greyscale
 Page 3 of 14Appl. No. 17/118,922Attorney Docket No. 075559.10153 Office Action Response 
    PNG
    media_image4.png
    52
    281
    media_image4.png
    Greyscale
 wherein Pq represents a q-quantile loss function, which may be calculated according to the following expression: 
    PNG
    media_image5.png
    61
    443
    media_image5.png
    Greyscale
 where Ytq represents a predicted value of the power load that corresponds to the quantile q at time t; and repeating the step of obtaining the parameters for the quantile forecasting models by traversing all the training data sets of the M training data sets D,---DI,---D, , to obtain K=3M q-quantile forecasting models, and renumbering the K=3M q-quantile forecasting models to obtain trained q-quantile forecasting models gk'q , according to the following equation:   
    PNG
    media_image6.png
    155
    876
    media_image6.png
    Greyscale
(as per claim 1), thus rendering claims 1 as allowable over the prior art.
 The Examiner notes that there is no §101 rejection based on the fact that method recites an ordered combination of claim steps/elements that go beyond merely linking an abstract idea to a particular technological environment. The Examiner notes that the claimed invention’s utilization of computing systems to actually train a neural network model, as recited in the claims, renders the claimed invention as “significantly more”, by providing a solution specifically arising in the realm of management systems, which goes beyond generally linking the use of an abstract idea to a particular technological environment. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:Wenjie Zhang. An Improved Quantile Regression Neural Network for Probabilistic Load Forecasting. IEEE TRANSACTIONS ON SMART GRID, VOL. 10, NO. 4, JULY 2019This paper proposes an improved QRNN (iQRNN) to address the issues of traditional QRNN, which incorporates popular techniques in deep learning areas. A case study on a publicly available dataset shows that not only can the proposed iQRNN generate remarkably superior quantile forecasts than state-ofthe-art methods, but also the proposed iQRNN is more accurate, stable, and computationally efficient than traditional QRNN.
Zadeh; Lotfi A. System And Method For Extremely Efficient Image And Pattern Recognition And Artificial Intelligence Platform .U.S. PGPub 20180204111 Specification covers new algorithms, methods, and systems for: Artificial Intelligence; the first application of General-AI (versus Specific, Vertical, or Narrow-AI) (as humans can do); addition of reasoning, inference, and cognitive layers/engines to learning module/engine/layer; soft computing; Information Principle; Stratification; Incremental Enlargement Principle; deep-level/detailed recognition, e.g., image recognition (e.g., for action, gesture, emotion, expression, biometrics, fingerprint, tilted or partial-face. OCR, relationship, position, pattern, and object); Big Data analytics; machine learning; crowd-sourcing; classification; clustering; SVM; similarity measures; Enhanced Boltzmann Machines; Enhanced Convolutional Neural Networks; optimization; search engine; ranking; semantic web; context analysis; question-answering system; soft, fuzzy, or un-sharp boundaries/impreciseness/ambiguities/fuzziness in class or set, e.g., for language analysis; Natural Language Processing.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Arif Ullah whose telephone number is 571.270.0161. The Examiner can normally be reached on Monday-Friday, 10:30am-6:30pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Eric Stamber, can be reached at 571.272.6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.    For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


/Arif Ullah/
Primary Examiner, Art Unit 3683